DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on April 12, 2021. Claims 1, 4, 6, 8, 10-13, and 15-16 are pending in the application. Claims 12-13 are withdrawn, and claims 1, 4, 6, 8, 10-11, and 15-16 are being examined herein.
Status of Objections and Rejections
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for measuring a time-course change of a current amount passed between the electrodes” in claim 16 (the corresponding structure is an ammeter, see para. [0029] of the instant specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 8, 10, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “each of the plurality of nanochannels is configured to allow passage of only one molecule of nucleic acid strand” in lines 6-7 of the claim. The specification does not contain support for each nanochannel being configured to allow passage of only one molecule of nucleic acid strand. Instead, the specification discloses that the nanopore allows passage of only one molecule of nucleic acid strand (see abstract, para. [0021], [0046], [0051] of the instant US PGPub). The specification discloses that the diameter of the nanopore has an upper limit of 5 nm, and with this upper limit, the passage through the nanopore can be limited to only one molecule of single-stranded nucleic acid (see para. [0053] of the instant US PGPub). In contrast, the specification discloses that the diameter of the nanochannel is 10 nm (see para. [0098] of the instant US PGPub), which is double the upper limit of the nanopore diameter, so one of ordinary skill in the art would understand that the nanochannel is not limited to passage of only one 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 11 recites the limitation “each of the plurality of nanochannels is configured to allow passage of only one molecule of nucleic acid strand” in lines 5-6 of the claim. The specification does not contain support for each nanochannel being configured to allow passage of only one molecule of nucleic acid strand. Instead, the specification discloses that the nanopore allows passage of only one molecule of nucleic acid strand (see abstract, para. [0021], [0046], [0051] of the instant US PGPub). The specification discloses that the diameter of the nanopore has an upper limit of 5 nm, and with this upper limit, the passage through the nanopore can be limited to only one molecule of single-stranded nucleic acid (see para. [0053] of the instant US PGPub). In contrast, the specification discloses that the diameter of the nanochannel is 10 nm (see para. [0098] of the instant US PGPub), which is double the upper limit of the nanopore diameter, so one of ordinary skill in the art would understand that the nanochannel is not limited to passage of only one molecule of nucleic acid strand, and may be configured to allow passage of two molecules of nucleic acid strand. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., Membranes with Highly Ordered Straight Nanopore by Selective Swelling of Fast Perpendicularly Aligned Block Copolymers, American Chemical Society, Vol. 7, No. 11, pp. 9961-9974 (2013) (hereinafter “Yin”) and further in view of Grinstaff et al. (US 2016/0169864 A1) and further in view of Iyoda et al. (US 2010/0210742 A1) (provided in Applicant’s IDS filed on April 6, 2017), as evidenced by Polystyrene, MilliporeSigma, Sigma-Aldrich (2019) (hereinafter “Sigma”) and Applicant’s specification with respect to claim 1.
Regarding claim 1, Yin teaches a nucleic acid sequencing apparatus comprising a nucleic acid strand translocation pathway (a porous membrane including cylindrical nanochannels for DNA sequencing, pg. 9961, left column, first paragraph, pg. 9962, left column, last paragraph),
wherein the nucleic acid strand translocation pathway includes a plurality of nanochannels (the cylindrical nanochannels, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1).
Yin is silent with respect to a nanopore other than the cylindrical nanochannel, and therefore fails to teach wherein the nucleic acid strand translocation pathway includes a nanopore and a base pore. However, Grinstaff teaches analysis or detection of charged polymers such as nucleic acids (abstract) like that of Yin. Grinstaff teaches a porous coating on a surface of a solid-state substrate comprised of a semiconductor material, wherein the solid-state substrate includes at least one nanopore each having a nanopore diameter of 5 nm and wherein the porous coating includes hydrophilic and hydrophobic materials (Fig. 23A, para. [0029], [0033]-[0035], 
Modified Yin teaches wherein each of the plurality of nanochannels has a branched structure or a cylindrical structure (the cylindrical nanochannels, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1),
wherein the base pore is disposed between the nanopore and the plurality of nanochannels, the base pore communicates with paths of each of the plurality of nanochannels, and the paths of each of the plurality of nanochannels join the nanopore at the base pore (the base pore is disposed between the nanopore and the cylindrical nanochannels of the porous membrane coating, the base pore communicates with paths of the cylindrical nanochannels of the porous membrane coating disposed above the base pore and the top surface of the solid-state substrate, and the paths of the cylindrical nanochannels join the nanopore at the base pore, Yin, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast 
wherein a matrix contains a hydrophobic polymer chain of a block copolymer (a matrix contains polystyrene (PS) chains of a block copolymer of polystyrene-b-poly(2-vinylpyridine) (PS-b-P2VP), pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; polystyrene is hydrophobic, Sigma).
Modified Yin teaches the PS chains (pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1). Modified Yin fails to teach wherein the hydrophobic polymer chain has a liquid-crystalline side chain (Examiner interprets a “liquid-crystalline side chain” to mean “containing a mesogenic group that exhibits a liquid crystalline property, such as groups having an azobenzene, stilbene, benzylideneaniline, biphenyl, naphthalene, or cyclohexane skeleton,” para. [0057] of instant specification). However, Iyoda teaches that biodevices can use a porous microphase-separated structure membrane including a block copolymer in which a hydrophilic polymer component lies in a matrix composed of a hydrophobic polymer component (abstract, para. [0090], [0091], [0094]) like that of Modified Yin. Iyoda teaches that the hydrophobic polymer component of the block copolymer includes poly(styrene) or poly(methacrylate) having a mesogenic side chain including naphthalene-2,6-diyl (para. [0048], [0050]-[0052]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the polystyrene of Modified Yin with poly(methacrylate) having a mesogenic side chain including naphthalene-2,6-diyl as taught by Iyoda in order to yield the predictable result of a hydrophobic polymer 
Modified Yin teaches wherein the plurality of nanochannels contain a hydrophilic polymer chain of the block copolymer (the cylindrical nanochannels contain the P2VP chains of the block copolymer, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; the P2VP chains are more hydrophilic compared to the PS chains, Yin, pg. 9965, right column, first paragraph, Results: Perpendicular Alignment of BCPs with Very High Molecular Weights), and wherein the hydrophilic polymer chain is immobilized at a boundary between the plurality of nanochannels and the matrix (the P2VP chains of the cylindrical nanochannels are covalently linked to the PS chains of the matrix at a boundary between the cylindrical nanochannels and the matrix, pg. 9971, right column, last paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; Examiner notes that the PS chains have been substituted with poly(methacrylate) having a mesogenic side chain including naphthalene-2,6-diyl, see modification supra), and
wherein the matrix containing the hydrophobic polymer chain surrounds the plurality of nanochannels containing the hydrophilic polymer chain (the matrix containing the poly(methacrylate) having a mesogenic side chain surrounds the cylindrical nanochannels containing the P2VP chains, Yin, pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9971, Scheme 1, Iyoda, para. [0048], [0050]-[0052], see modification supra).
Modified Yin teaches that the porous membrane can be used for DNA sequencing (pg. 9961, left column, first paragraph). Modified Yin fails to teach wherein the nucleic acid 
The limitation “allow passage of only one molecule of nucleic acid strand” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Yin teaches that the cylindrical nanochannels provide confined spaces for transport of molecules (Yin, pg. 9961, left column, first paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1), and that the diameter of each of the cylindrical nanochannels may be about 12 nm (Fig. 1(c), pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of 
Regarding claim 4, Modified Yin teaches the solid-state substrate comprised of a semiconductor material (Grinstaff, Fig. 23A, para. [0029], [0034]-[0035]), and therefore fails to teach an insulating base material. However, Grinstaff teaches that the substrate can comprise any suitable material such as an insulating material or a semiconductor material (Grinstaff, para. [0035]). It would have been obvious to one of ordinary skill in the art at the time the invention 
Modified Yin teaches a thin membrane directly or indirectly disposed above the insulating base material and containing the block copolymer (the porous membrane coating containing the block copolymer is disposed above the solid-state substrate, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Grinstaff, para. [0033] & [0048], see modification supra),
wherein the insulating base material includes the nanopore (the insulating substrate includes the nanopore, Grinstaff, para. [0033] & [0035], see modification supra), and
wherein the thin membrane includes the plurality of nanochannels (the porous membrane coating includes the cylindrical nanochannels, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1), and the matrix disposed around the plurality of nanochannels (the matrix of poly(methacrylate) having a mesogenic side chain is disposed around the cylindrical nanochannels, Yin, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Iyoda, para. [0048], [0050]-[0052], see modification supra).
Regarding claim 6, Modified Yin teaches wherein the plurality of nanochannels and the matrix have a co-continuous structure (the cylindrical nanochannels are embedded in the matrix to form a block copolymer having a cocontinuous structure, Yin, pg. 9970, right column, first 
Regarding claim 8, Modified Yin teaches wherein the hydrophilic polymer chain includes P2VP (pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1; the PV2P chains are more hydrophilic compared to the PS chains, Yin, pg. 9965, right column, first paragraph, Results: Perpendicular Alignment of BCPs with Very High Molecular Weights). Modified Yin fails to teach wherein the hydrophilic polymer chain includes polyethylene oxide, polylactic acid, polyhydroxyalkylmethacrylate, polyacrylamide, polyacrylic acid, a polyamino acid, or a nucleic acid. However, Iyoda teaches that the hydrophilic polymer component of the block copolymer can include polyethylene oxide (para. [0048]-[0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the P2VP of Modified Yin with polyethylene oxide as taught by Iyoda in order to yield the predictable result of a hydrophilic polymer component that is incompatible with and phase-separated from a hydrophobic polymer component (Iyoda, para. [0048]). MPEP § 2143(I)(B).
Regarding claim 10, Modified Yin teaches wherein the hydrophobic polymer chain has a structure in which an alkyl moiety of polyalkylmethacrylate is partially or completely substituted with the liquid-crystalline side chain (the hydrophobic polymer component of the block copolymer includes poly(methacrylate) having a mesogenic side chain including naphthalene-2,6-diyl, Iyoda, para. [0048], [0050]-[0052]; see modification supra).
Regarding claim 15, Modified Yin teaches a plurality of nucleic acid strand translocation pathways that are disposed parallel to each other (the porous membrane coating has a plurality of cylindrical nanochannels that are disposed parallel to each other, Yin, Figs, 1a & 
Regarding claim 16, Modified Yin teaches that the porous membrane coating comprising the cylindrical nanochannels separates the two reservoirs each having an electrode (Yin, pg. 9961, left column, first paragraph, Grinstaff, para. [0040], [0117], see modification supra). Modified Yin fails to teach a device for measuring a time-course change of a current amount passed between the electrodes. However, Grinstaff teaches that variations in current flow are sensed between the electrodes in the two reservoirs (para. [0117], [0120], Fig. 23A shows a current measuring device, para. [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Modified Yin to include a current measuring device as taught by Grinstaff because it allows for detection of the translocation of an analyte through the nanopore (Grinstaff, para. [0120]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al., Membranes with Highly Ordered Straight Nanopore by Selective Swelling of Fast Perpendicularly Aligned Block Copolymers, American Chemical Society, Vol. 7, No. 11, pp. 9961-9974 (2013) (hereinafter “Yin”) and further in view of Grinstaff et al. (US 2016/0169864 A1), as evidenced by Polystyrene, MilliporeSigma, Sigma-Aldrich (2019) (hereinafter “Sigma”) and Applicant’s specification with respect to claim 11.
Regarding claim 11, Yin teaches a nucleic acid sequencing apparatus comprising a nucleic acid strand translocation pathway (a porous membrane including cylindrical nanochannels for DNA sequencing, pg. 9961, left column, first paragraph, pg. 9962, left column, last paragraph),
wherein the nucleic acid strand translocation pathway includes a plurality of nanochannels (the cylindrical nanochannels, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1).
Yin is silent with respect to a nanopore other than the cylindrical nanochannel, and therefore fails to teach wherein the nucleic acid strand translocation pathway includes a nanopore and a base pore. However, Grinstaff teaches analysis or detection of charged polymers such as nucleic acids (abstract) like that of Yin. Grinstaff teaches a porous coating on a surface of a solid-state substrate comprised of a semiconductor material, wherein the solid-state substrate includes at least one nanopore each having a nanopore diameter of 5 nm and wherein the porous coating includes hydrophilic and hydrophobic materials (Fig. 23A, para. [0029], [0033]-[0035], [0042]-[0044], [0048]). Grinstaff teaches that the solid-state substrate also includes a base pore above each nanopore, wherein the base pore has a pore size in the micrometer range (Fig. 23A; Examiner interprets the porous coating to be disposed above the base pore and the top surface of the solid-state substrate in Fig. 23A). It would have been obvious to one of ordinary skill in the 
Modified Yin teaches wherein each of the plurality of nanochannels has a branched structure or a cylindrical structure (the cylindrical nanochannels, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1),
wherein the base pore is disposed between the nanopore and the plurality of nanochannels, the base pore communicates with paths of each of the plurality of nanochannels, and the paths of each of the plurality of nanochannels join the nanopore at the base pore (the base pore is disposed between the nanopore and the cylindrical nanochannels of the porous membrane coating, the base pore communicates with paths of the cylindrical nanochannels of the porous membrane coating disposed above the base pore and the top surface of the solid-state substrate, and the paths of the cylindrical nanochannels join the nanopore at the base pore, Yin, Figs, 1a & 1d, pg. 9962, right column, last paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, Grinstaff, Fig. 23A, para. [0029], [0033]-[0035], [0048], see modification supra).
Modified Yin teaches the solid-state substrate comprised of a semiconductor material and having the nanopore (Grinstaff, Fig. 23A, para. [0029], [0033]-[0035]), and therefore fails to 
Modified Yin teaches a thin membrane directly or indirectly disposed above the insulating base material (the porous membrane coating is disposed above the solid-state substrate, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1, Grinstaff, para. [0033] & [0048], see modification supra),
wherein the thin membrane includes the plurality of nanochannels (the porous membrane coating includes the cylindrical nanochannels, Yin, pg. 9962, left column, last paragraph, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1), and a matrix disposed around the plurality of nanochannels (a matrix is disposed around the cylindrical nanochannels, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1),
wherein the matrix contains a hydrophobic polymer chain (the matrix contains polystyrene (PS) chains of a block copolymer of polystyrene-b-poly(2-vinylpyridine) (PS-b-P2VP), pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight 
wherein the matrix containing the hydrophobic polymer chain surrounds the plurality of nanochannels containing the hydrophilic polymer chain (the matrix containing the PS chains surrounds the cylindrical nanochannels containing the P2VP chains, Yin, pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9971, Scheme 1).
Modified Yin teaches that the porous membrane can be used for DNA sequencing (pg. 9961, left column, first paragraph). Modified Yin fails to teach wherein the nucleic acid sequencing apparatus contains two solution cells in communication with one another via the nucleic acid strand translocation pathway, and an electrode is provided for each of the two solution cells. However, Grinstaff teaches that the coated solid-state substrate separates two reservoirs of ionic solution each having an electrode (Fig. 23A, para. [0029], [0040], [0116]-[0117]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous membrane coating comprising the cylindrical nanochannels 
The limitation “allow passage of only one molecule of nucleic acid strand” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Yin teaches that the cylindrical nanochannels provide confined spaces for transport of molecules (Yin, pg. 9961, left column, first paragraph, pg. 9963, left column, first paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing, pg. 9970, right column, first paragraph, Discussion: Formation Mechanism of Straight Pores inside the Annealed BCP Films, pg. 9971, Scheme 1), and that the diameter of each of the cylindrical nanochannels may be about 12 nm (Fig. 1(c), pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing), so each of the cylindrical nanochannels is capable of the recitation “allow passage of only one molecule of nucleic acid strand.” Further, para. [0098] of the instant US PGPub discloses a nanochannel diameter of 10 nm, which is close to Modified Yin’s teaching of a nanochannel diameter of 12 nm (Fig. 1(c), pg. 9962, right column, last paragraph, Results: Fast Achievement of Perpendicular Alignment of PS-b-P2VP Films by Solvent Annealing). Also, para. [0021], [0046], [0051] of the instant US PGPub disclose that it is 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in light of a new interpretation of Grinstaff. Figure 23A of Grinstaff is now relied upon for the features of wherein the base pore is disposed between the nanopore and the plurality of nanochannels, the base pore communicates with paths of each of the plurality of nanochannels, and the paths of each of the plurality of nanochannels join the nanopore at the base pore as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794